DETAILED ACTION
Response to Arguments
The amendment filed 5/17/2022 have been entered and made of record.

The Applicant has canceled claim(s) 2-8 and 17.
The Applicant has included newly added claim(s) 21-28.
The application has pending claim(s) 1, 9-16, and 18-28.

In response to the amendments filed on 5/17/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

The Applicant's arguments with respect to claims 1, 9-16, and 18-28 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 19, and 20.
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
The Applicant alleges, in page 6, and states respectively that reconsideration and withdrawal of the rejection of the claims is requested because it would not have been obvious to one of ordinary skill in the art to combine the teachings of these references in the manner indicated by the Examiner to provide the specific subject matter covered by the amendment. The Examiner disagrees at least because Nakahira still discloses the amended “noise” limitation (Nakahira, restored images [noise-reduced image] are obtained by performing image restoration on the captured images with degraded resolution and noise, Page 2/9, Paragraphs 2 and 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Majumdar’s method using Nakahira’s teachings by including the scanning electron microscope SEM processing to Majumdar’s image acquiring system in order to improve the image quality of semiconductor product (Nakahira, Page 2/9, Paragraph 1, lines 1-2) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, using Chaudhary2’s teachings by including deep neural network SEMNet to Majumdar’s [as modified by Nakahira] image restoration process in order to improve the image quality of semiconductor product and further improve the prediction of metrology data (Chaudhary2, Page 7/12, Paragraph 4, Page 9/12, Table 1).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1, 9-16, and 18-28 are not in condition for allowance because they are not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US 2020/0051235 A1, as applied in previous Office Action), hereinafter Majumdar, in view of Nakahira et al (JP 2012142299 A, the previously attached English language translation is used as the Official English language translation of this JP document, as applied in previous Office Action), hereinafter Nakahira, and further in view of Chaudhary et al (“Deep supervised learning to estimate true rough line images from SEM images” - SPIE - September 2018, as applied in previous Office Action), hereinafter Chaudhary2.
Regarding claim 1, Majumdar discloses a method, comprising: applying an image of a semiconductor product to a machine-learning-based method which has been trained with training images of semiconductor products to generate an output parameter from the image of the semiconductor product (Majumdar, wafer – semiconductor product, Paragraph 0026; the prediction system determines metrology data [output parameter], e.g., thickness or critical dimensions of wafer lot, by applying predictive models to the image data related to wafer lot, Paragraph 0027, lines 1-8, Paragraph 0028, lines 1-18; Paragraph 0034, lines 1-11); and using the output parameter to determine a size parameter of a structure in the 10semiconductor product (Majumdar, metrology data [output parameter] includes thickness and critical dimensions of wafer lot [size parameter], Paragraph 0028, lines 15-18; Paragraph 0034, lines 10-11). 
However, Majumdar does not explicitly disclose wherein: the image of the semiconductor product was generated by radiating charged particles onto the semiconductor product; from the image of the semiconductor product, the machine-learning-based method determines a noise-reduced image of the structure in the semiconductor product; noise components in the noise-reduced image due to the charged particles are reduced compared to the image of the semiconductor product; and the size parameter of the structure in the semiconductor product is calculated on the basis of the noise-reduced image.
Nakahira discloses wherein: the image of the semiconductor product was generated by radiating charged particles onto the semiconductor product (Nakahira, image acquired by scanning a sample surface using charged particles such as scanning electron microscope SEM, Page 1/9, Paragraph 2; Page 2/9, lines 2-7); from the image of the semiconductor product, the image restoration method determines a noise-reduced image of the structure in the semiconductor product (Nakahira, restored images [noise-reduced image] are obtained by performing image restoration on the captured images with degraded resolution and noise, Page 2/9, Paragraphs 2 and 7); noise15noise components in the noise-reduced image due to the charged particles are reduced compared to the image of the semiconductor product (Nakahira, performing image restoration using a degradation function corresponding to each resolution degradation factor such as the diffusion of charged particle beam to reduce the resolution degradation and noise due to each phenomenon, page 3/9, Paragraph 7; Nakahira, Page 5/9, Paragraph 7; Nakahira, Page 6/9, Paragraphs 2 and 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Majumdar’s method using Nakahira’s teachings by including the scanning electron microscope SEM processing to Majumdar’s image acquiring system in order to improve the image quality of semiconductor product (Nakahira, Page 2/9, Paragraph 1, lines 1-2).
Although Majumdar as modified by Nakahira further discloses the size parameter of the structure in the semiconductor product is calculated on the basis of the noise-reduced image (Majumdar, predictive models predicts metrology parameters of the given wafer lot, e.g., thickness and critical dimensions data [size parameter] based on image data {based on the restored images [noise-reduced image] as modified by Nakahira, Page 2/9, Paragraphs 2 and 7} for a given wafer lot, Paragraph 0028, lines 6-18; Paragraph 0034, lines 1-11), Majumdar as modified by Nakahira however fails to explicitly disclose from the image of the semiconductor product, the machine-learning-based method determines a noise-reduced image of the structure in the semiconductor product.
Chaudhary2 discloses from the image of the semiconductor product, the machine-learning-based method determines a noise-reduced image of the structure in the semiconductor product (Chaudhary2, deep neural network SEMNet used to estimate denoised rough line images [noise-reduced image] from noisy SEM images, Page 5/12, Paragraph 4; S/N improved after denoising SEM images, Page 9/12, Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, using Chaudhary2’s teachings by including deep neural network SEMNet to Majumdar’s [as modified by Nakahira] image restoration process in order to improve the image quality of semiconductor product and further improve the prediction of metrology data (Chaudhary2, SEMNet attains the best performance compared to other denoisers and produces an output close to the true edge geometry, Page 7/12, Paragraph 4, Page 9/12, Table 1).

Regarding claim 9, Majumdar as modified by Nakahira and Chaudhary2 further discloses wherein the size parameter of the structure in the semiconductor product comprises at least one member selected from the group consisting of roughness of an edge in the structure in the semiconductor product, a width of an element in the structure in the semiconductor product, a diameter of an opening in the structure in the semiconductor product, and a local critical dimension uniformity of the structure in the 25semiconductor product (Majumdar, metrology data includes thickness and critical dimensions data of wafer lot [size parameter], Paragraph 0028, lines 15-18; Majumdar, Paragraph 0034, lines 10-11).

Regarding claim 10, Majumdar as modified by Nakahira and Chaudhary2 further discloses wherein: the training images comprise recorded images of the structure in the semiconductor product in which at least one variable is known as a desired output parameter of the 30machine-learning-based method in the untrained state (Majumdar, predictive models trained based on image data from imager system and measured metrology data from metrology equipment for wafer lots by utilizing machine learning system, Paragraph 0034, lines 1-11; Majumdar, Fig. 2, Paragraph 0038, lines 1-12; Majumdar, Paragraph 0049, lines 1-12; Majumdar, Paragraph 50, lines 1-11); and 18Attorney Docket No.: 48166-0011001 / 34143USthe at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter (Majumdar, metrology data includes thickness and critical dimensions data of wafer lot [size parameter], Paragraph 0034, lines 10-11); the structure in the semiconductor product; and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared with an original 5image of the structure in the semiconductor product which comprises error components due to the charged particles.

Regarding claim 11, Majumdar as modified by Nakahira and Chaudhary2 further discloses wherein training the machine-learning-based method in the untrained state comprises solving a regression problem (Majumdar, machine learning techniques applied to training data include one or more regression models for estimating the relationships among variables, Paragraph 0049, lines 1-14; Majumdar, Paragraph 0057).

Regarding claim 16, Majumdar as modified by Nakahira and Chaudhary2 further discloses wherein the machine-learning-based method comprises an artificial neural network (Majumdar, machine learning techniques utilized by prediction system include neural network, deep learning, or other type of machine learning, Paragraph 0049).

Regarding claim 18, Majumdar as modified by Nakahira and Chaudhary2 further discloses radiating charged particles onto the semiconductor product to generate the image of the semiconductor product (Nakahira, image acquired by scanning a sample surface using charged particles such as scanning electron microscope (SEM), Page 1/9, Paragraph 2; Nakahira, Page 2/9, lines 2-7).  See claim 1 for obviousness and motivation statements.

Regarding claim 19, the claim is the corresponding one or more machine-readable hardware storage devices claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Majumdar as modified by Nakahira and Chaudhary2 further discloses one or more machine-readable hardware storage devices comprising instructions that are executable by one or more processing devices to perform operations comprising the method (Majumdar, computing devices comprising a processor, a memory, a storage device, etc. to implement the prediction system, where the processor includes hardware for executing instructions and the storage device includes storage for storing data or instructions, Fig. 9, Paragraphs 0073-0074 and 0076).

Regarding claim 20, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Majumdar as modified by Nakahira and Chaudhary2 further discloses a system comprising: one or more processing devices; and one or more machine-readable hardware storage devices comprising instructions that are executable by the one or more processing devices to perform the method (Majumdar, computing devices comprising a processor, a memory, a storage device, etc. to implement the prediction system, where the processor includes hardware for executing instructions and the storage device includes storage for storing data or instructions, Fig. 9, Paragraphs 0073-0074 and 0076).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira and Chaudhary2, and further in view of Chaudhary et al (“Automated rough line-edge estimation from SEM images using deep convolutional neural networks” - SPIE - October 2018, as applied in previous Office Action), hereinafter Chaudhary1.  The teachings of Majumdar as modified by Nakahira and Chaudhary2 have been discussed above.
Regarding claim 12, Majumdar as modified by Nakahira and Chaudhary2 further discloses wherein: the training images comprise recorded images of the structure in the semiconductor product in which at least one variable is known as a desired output parameter of the 30machine-learning-based method in the untrained state (Majumdar, predictive models trained based on image data from imager system and measured metrology data from metrology equipment for wafer lots by utilizing machine learning system, Paragraph 0034, lines 1-11; Majumdar, Fig. 2, Paragraph 0038, lines 1-12; Majumdar, Paragraph 0049, lines 1-12; Majumdar, Paragraph 50, lines 1-11); and 18Attorney Docket No.: 48166-0011001 / 34143USthe at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter (Majumdar, metrology data includes thickness and critical dimensions data of wafer lot [size parameter], Paragraph 0034, lines 10-11); the structure in the semiconductor product; and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared with an original 5image of the structure in the semiconductor product which comprises error components due to the charged particles. 
However Majumdar as modified by Nakahira and Chaudhary2 fails to disclose the training images comprise simulated images. 
Chaudhary1 teaches wherein: the training images comprise simulated images of the semiconductor structure in which at least one of the variable is known as a desired output parameter of the machine-learning-based method in the untrained state (Chaudhary1, training set consisting of simulated noisy SEM images and edge arrays [output parameter], Page 5/12, Section 3 – Simulation and Training Dataset, Page 6/12, Paragraph 1); and 15the at least one variable comprises at least one member selected from the group consisting of: a magnitude of the size parameter; the structure in the semiconductor product (Chaudhary1, line edges predicted from noisy SEM images using neural network EDGENet, Page 4/12, Section 2.1 – EDGENet, Paragraph 1); and an error-reduced image of the structure in the semiconductor product, in which error components due to the charged particles are reduced compared to an image which is an error-containing image of the structure in the semiconductor product which 20comprises error components due to the charged particles.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira and Chaudhary2, using Chaudhary1’s teachings by including the simulated images to Majumdar’s [as modified by Nakahira and Chaudhary2] training data in order to improve the learning of the predictive models (Chaudhary1, the estimates of the LER and LWR from the simulated test SEM images close to the true LER and LWR, Page 6/12, Paragraph 2).

Regarding claim 15, Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 further discloses wherein training the machine-learning-based method in the untrained state comprises solving a regression problem (Chaudhary1, mean squared error (MSE) or mean absolute error (MAE) used as criteria to optimize the deep learning neural network and solve a regression problem such that the output is close to the expected value, Page 3/12, Section 2 – Deep Convolutional Neural Network).   See claim 12 for obviousness and motivation statements.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1, and further in view of Bhaskar et al (KR 20180095708, the previously attached English language translation is used as the Official English language translation of this KR document, as applied in previous Office Action), hereinafter Bhaskar.  The teachings of Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 have been discussed above.
Regarding claim 13, however Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 does not explicitly disclose wherein the simulated images are determined with the aid of a Markov Chain Monte Carlo method.
Bhaskar teaches wherein the simulated images are determined with the aid of a Markov Chain Monte Carlo method (Bhaskar, learning-based model to generate simulated images including non-parametric approach using Markov Chain Monte Carlo, Page 10/22, Paragraph 5, Page 14/22, Paragraphs 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, and Chaudhary1, using Bhaskar’s teachings by including the Markov Chain Monte Carlo method to Majumdar’s [as modified by Nakahira, Chaudhary2, and Chaudhary1] simulated data generation in order to increase the training data set and improve the learning of the predictive models (Bhaskar, Page 10/22, Paragraph 5, Page 14/22, Paragraphs 3-5).

Regarding claim 14, Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Bhaskar further discloses wherein training the machine-learning-based method in the untrained state comprises solving a regression problem (Chaudhary1, mean squared error (MSE) or mean absolute error (MAE) used as criteria to optimize the deep learning neural network and solve a regression problem such that the output is close to the expected value, Page 3/12, Section 2 – Deep Convolutional Neural Network).  See claim 12 for obviousness and motivation statements.


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1, and further in view of Shirai et al (US 2013/0301954 A1), hereinafter Shirai.  The teachings of Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 have been discussed above.
Regarding claim 21, however Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 fails to explicitly disclose superimposing a plurality of noisy images to generate the training image.
Shirai discloses superimposing a plurality of noisy images to generate the training image (Shirai, [0050], the SEM image is formed by adding to each other image signals of a plurality of frames in order to enhance the S/N ratio).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, and Chaudhary1, using Shirai’s teachings by including the SEM image processing to Majumdar’s [as modified by Nakahira, Chaudhary2, and Chaudhary1] simulated data generation in order to enhance the S/N ratio of the SEM training data set (Shirai, [0050]).

Regarding claim 23, however Majumdar as modified by Nakahira, Chaudhary2, and Chaudhary1 fails to explicitly disclose generating the training images using slow scanning while radiating charged particles onto the semiconductor product.
Shirai discloses generating the training images using slow scanning while radiating charged particles onto the semiconductor product (Shirai, [0002], [0050], generate the SEM images via a Slow Scan).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, and Chaudhary1, using Shirai’s teachings by including the SEM image processing to Majumdar’s [as modified by Nakahira, Chaudhary2, and Chaudhary1] simulated data generation in order to enhance the S/N ratio of the SEM training data set (Shirai, [0050]).


Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai, and further in view of Bhaskar.  The teachings of Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai have been discussed above.
Regarding claim 22, the discussions are addressed with regard to claim 13 respectively.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai, using Bhaskar’s teachings by including the Markov Chain Monte Carlo method to Majumdar’s [as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai] simulated data generation in order to increase the training data set and improve the learning of the predictive models (Bhaskar, Page 10/22, Paragraph 5, Page 14/22, Paragraphs 3-5).

	Regarding claim 24, the discussions are addressed with regard to claim 22 respectively.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai, and further in view of JP-4575628-B2 (the attached English language translation is used as the Official English language translation of this JP document), hereinafter JP’628.  The teachings of Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai have been discussed above.
Regarding claim 25, however Majumdar as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai fails to explicitly disclose using a reduced current during the slow scanning.
JP’628 discloses using a reduced current during the slow scanning (JP’628, [0054], [0059], [0064]-[0065], low current when scanning at the low speed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai, using JP’628’s teachings by including the low current / low scanning speed processing to Majumdar’s [as modified by Nakahira, Chaudhary2, Chaudhary1, and Shirai] image scanning in order to efficiently save energy (JP’628, [0054], [0059], [0064]-[0065]).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, and Chaudhary2, and further in view of Shirai.  The teachings of Majumdar as modified by Nakahira, and Chaudhary2 have been discussed above.
Regarding claim 26, the discussions are addressed with regard to claim 21 respectively.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, and Chaudhary2, using Shirai’s teachings by including the SEM image processing to Majumdar’s [as modified by Nakahira, and Chaudhary2] training image data processing in order to enhance the S/N ratio of the training image data set (Shirai, [0050]).

Regarding claim 27, the discussions are addressed with regard to claim 23 respectively.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, and Chaudhary2, using Shirai’s teachings by including the SEM image processing to Majumdar’s [as modified by Nakahira, and Chaudhary2] training image data processing in order to enhance the S/N ratio of the training image data set (Shirai, [0050]).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar as modified by Nakahira, Chaudhary2, and Shirai, and further in view of JP’628.  The teachings of Majumdar as modified by Nakahira, Chaudhary2, and Shirai have been discussed above.
Regarding claim 28, the discussions are addressed with regard to claim 25 respectively.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Majumdar’s method, as modified by Nakahira, Chaudhary2, and Shirai, using JP’628’s teachings by including the low current / low scanning speed processing to Majumdar’s [as modified by Nakahira, Chaudhary2, and Shirai] image scanning in order to efficiently save energy (JP’628, [0054], [0059], [0064]-[0065]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 15, 2022